Citation Nr: 0331853	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  00-09 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for torn medial meniscus 
and chondromalacia of the left knee, status post left total 
knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
March 1964, and from May 1964 to April 1967.

The case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  At present, following a remand to the RO for 
additional development in August 2001, the case is once again 
before the Board for appellate adjudication.

Review of the evidentiary record indicates in a January 2003 
statement from the veteran and a February 2003 deferred 
rating decision, he has requested consideration of claims for 
service connection for hypertension, hearing loss and 
tinnitus, all to include as secondary to diabetes.  However, 
as the only issue currently before the Board is that set 
forth on the title page of this decision, these matters are 
referred to the RO for appropriate action.

The Board further notes that the veteran presented testimony 
during a video conference hearing before the undersigned 
Veterans Law Judge (VLJ) in June 2001.  A copy of the hearing 
transcript issued following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's torn medial meniscus and chondromalacia of 
the left knee, status post left total knee replacement, is 
shown to be causally or etiologically related to his active 
service.


CONCLUSION OF LAW

The claimed torn medial meniscus and chondromalacia of the 
left knee, status post left total knee replacement, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.    

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claims on appeal 
via the February 2000 rating decision, the March 2000 
statement of the case, the multiple supplemental statements 
of the case issued from 2000 to 2003, and the RO letters 
issued in February 2002 and March 2003.  Specifically, the 
veteran has been informed that service connection may be 
granted for diseases or injuries which were incurred in or 
aggravated by active service, or which became manifest to a 
compensable degree within a year from service discharge if 
within the list of presumptive diseases.  Additionally, via 
the RO letters issued in February 2002 and March 2003, the 
veteran was given specific information with respect to the 
VCAA and of the changes in the law pursuant to the enactment 
of the VCAA.  The notification requirement has therefore been 
satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records are 
contained within the claims file.  Furthermore, the appellant 
has been given the opportunity to present testimony during a 
video conference hearing before the undersigned Veterans Law 
Judge held on June 13, 2001.  Thus, the duty to assist 
requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, as noted above, via the 
RO letter issued in February 2002, the veteran was given 
specific information with respect to the VCAA and of the 
changes in the law and VA duties pursuant to the enactment of 
the VCAA.  Thus, as the February 2002 RO letter is dated more 
than one year prior to the present Board decision, the VA has 
de facto complied with the statutory one-year period provided 
for the veteran's response to the VCAA notice.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
arthritis, to a compensable degree within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In this case, the Board notes that evidence of record 
includes the veteran's service department records dated 
October 1979 which confirm that the veteran had an old injury 
to the left knee in 1963, and also note a popliteal space re-
injury in 1974, more than five years after the veteran's 
discharge from service.

A January 1981 rating decision notes that the veteran 
suffered from trauma to the left knee in a football accident 
and subsequently underwent incision and drainage of abscess 
cavity with three sutures.  As a result, the veteran was 
granted service connection for postoperative abscess of the 
left knee posttraumatic.

Private medical evidence includes treatment records for 
multiple health problems, including left knee problems from 
various private health care providers, including but not 
limited to the Kelsey-Seybold Clinic, the St. Luke's 
Episcopal Hospital, G. W. Stocks, M.D., R. H. Fain, M.D., D. 
A. Benavides, M.D., H. J. Blum, M.D., Texas Orthopedic 
Hospital, and W. M. Bond, M.D.  Specifically, a November 1998 
statement from Dr. Fain indicates that the veteran reported a 
week and a half of progressive left knee difficulty related 
to his activity level and possibly to a hard twist pivoting 
maneuver.  The veteran's diagnosis was torn medial meniscus 
of the left knee and chondromalacia medial femoral condyle of 
the left knee.  

With respect to the medical evidence supporting the veteran's 
claim, a March 2000 statement from Dr. Blum indicates that 
the veteran had severe post-traumatic arthritis of both 
knees, and that in his opinion as a Board Certified 
Orthopedic Surgeon, the veteran's arthritis resulted from 
injuries he sustained in 1962 while in the service.  The 
veteran's injuries caused instability and started the 
degenerative process, which resulted in the need for a total 
knee arthroplasty on the left and most likely a total knee 
arthroplasty on the right in the future.

An October 2000 VA examination report indicates that the 
veteran's claims file was reviewed and that the veteran 
developed arthritis which required total knee replacement in 
the left knee, with was most likely due to an injury of the 
left knee either causing instability or premature wear of the 
articular cartilage.  However, the service medical records 
did not support an injury to the left knee as there was 
evidence of only a superficial wound to the proximal left 
tibia that became infected and was treated appropriately with 
no sequelae shown in the separation records.  Hence, the 
examiner concluded that the evidence did not support a direct 
correlation between the superficial skin injury and the 
ultimate evolution of degenerative arthritis of the left knee 
requiring the total knee replacement in February 2000.

The veteran, accompanied by his accredited representative, 
presented testimony during a video conference hearing on 
appeal before the undersigned VLJ in June 2001.  On that 
occasion, the veteran stated that he sustained an injury to 
his left knee in service playing football.  He noted that he 
received treatment at the Air Force Hospital in Amarillo, 
Texas for swelling of the left knee.  The veteran further 
pointed out that no X-rays of the left were completed at that 
time.  

A June 2001 statement from Dr. Douglas and a July 2001 
statement from Dr. Fischer, both indicate in essence that it 
was likely that the veteran's injuries incurred in service 
were contributing to the severe degenerative arthritis of his 
knees.

Subsequently, in a June 2002 VA examination report, the same 
examiner who evaluated the veteran in October 2000 arrived at 
the same conclusion as before with respect to the etiology of 
the claimed left knee disorder.  The examiner indicated that 
a definite connection between the in-service injury and 
current arthritis needed to be supported by on going medical 
records.  In the absence of documentation showing chronic 
problems, particularly in light of the 1979 evaluation making 
reference to a knee injury in 1974, no link to service was 
found.

Upon a review of the evidence, the Board finds that the above 
medical findings warrant the application of the reasonable 
doubt doctrine.  When the evidence is in relative equipoise 
as to the merits of an issue, the benefit of the doubt in 
resolving the issue is to be given to the appellant.  In this 
case, although there is medical evidence against the 
veteran's claim, the record also includes medical opinions in 
the March 2000 statement from Dr. Blum, the June 2001 
statement from Dr. Douglas, and the July 2001 statement from 
Dr. Fischer tending to support the conclusion that the 
claimed left knee disorder is related to the veteran's in-
service 1962 or 1963 football injury.  As such, the veteran's 
claim of service connection for torn medial meniscus and 
chondromalacia of the left knee, status post left total knee 
replacement is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for torn medial meniscus and 
chondromalacia of the left knee, status post left total knee 
replacement, is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



